Citation Nr: 0817007	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-24 844	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for chronic 
obstructive pulmonary disease (COPD).




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957 and from January 1964 to November 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The appellant appealed that decision 
to BVA, and the case was referred to the Board for appellate 
review.

In his July 2006 Form 9, the veteran requested a hearing at a 
local VA office before a member of the Board.  A hearing was 
scheduled for Februrary 2007.  However, the veteran failed to 
appear for the hearing.  As the claims file contains no 
request for postponement prior to the date of the hearing nor 
has the veteran attempted to show good cause for his failure 
to appear, the Board will consider the veteran's request for 
a hearing as withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In an April 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
lung disorder on the basis that there was no relationship 
between the veteran's current condition and any disease or 
injury during service, or within one year thereafter.  The 
veteran was informed of this decision, including his right to 
appeal, and he did not appeal this issue.  The veteran filed 
to reopen that claim in December 2003.

3.  The evidence received since the April 1997 rating 
decision is either cumulative or redundant; does not relate 
to an unestablished fact necessary to substantiate the claim; 
and does not raise a reasonable possibility of substantiating 
the claim.

CONCLUSIONS OF LAW

1.  The April 1997 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
lung disorder, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 (2007).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
COPD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's application to reopen his claim of 
entitlement to service connection for COPD, the Board 
observes that the veteran received a letter from the RO in 
March 2004, prior to the initial decision on the claim in May 
2004.  This letter informed the veteran of the bases for the 
prior decision's denial of his claim for service connection 
for COPD, and what evidence would be necessary to 
substantiate the elements required to establish the claim.  
See Kent, supra.  Specifically, this letter informed the 
veteran that the April 1997 decision denied his claim for 
COPD because "the available scientific medical evidence does 
not support the conclusion that the condition at issue is 
associated with herbicide exposure.  There is no evidence of 
records [sic] to establish service connection for lung 
condition."  The letter continued by notifying the veteran 
that in order to reconsider the issue, he would have to 
submit new and material evidence to show that the condition 
was incurred in or aggravated by his active military service.  
The letter also defined new and material evidence.  The 
letter put the veteran on notice that new evidence is 
evidence that has not previously been considered, and that 
evidence that is merely cumulative and tends to reinforce a 
previously well-established point is not considered new.  The 
letter also put the veteran on notice that material evidence 
is evidence that is relevant to the issue of service 
connection.  Additionally, the May 2006 statement of the case 
(SOC) notified the veteran of the reasons for the denial of 
his application and, in so doing, further informed him of the 
evidence that was needed to substantiate his claim.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  In the March 2004 letter, the 
RO informed the veteran about the information and evidence 
that is necessary to substantiate his claim for service 
connection.  Specifically, the March 2004 letter stated that 
the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  

In addition, the RO notified the veteran in the March 2004 
letter about the information and evidence that VA will seek 
to provide. In particular, the March 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records. The veteran 
was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, an 
August 2004 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the August 2004 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Although the March 2004 and August 2004 letters that were 
provided to the veteran did not specifically request or tell 
the claimant to provide any evidence in his possession that 
pertains to the claim, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In this regard, the RO 
has informed the appellant in the rating decision and the SOC 
of the reasons for the denial of his claim, and in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  The veteran's records from the Social Security 
Administration were also obtained.  Specifically, in 1995 
social security disability benefits were denied based on 
disabilities to include, in pertinent part, bronchitis.  The 
report stated that medical reports from the Mud Creek Clinic 
dated from February 1995 through March 1995 were the only 
evidence used to decide the claim.  The Mud Creek Clinic 
medical records dated from February 1995 through March 1995 
are part of the veteran's claims file, and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  
The Board also acknowledges that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for COPD.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability.  38 
C.F.R. § 3.159(c)(4).  Although the veteran has not been 
afforded a VA examination in connection with the application 
to reopen the claim for service connection for COPD, the duty 
to provide a medical examination and/or obtain a medical 
opinion in a claim for disability compensation benefits does 
not apply in cases involving an attempt to reopen a finally 
adjudicated claim unless new and material evidence is 
presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2007).

VA has further assisted the veteran throughout the course of 
this appeal by providing him with a SOC, which informed him 
of the laws and regulations relevant to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
The veteran is seeking to reopen his claim of entitlement to 
service connection for COPD, which was previously denied by 
the RO in April 1997.  Since the veteran did not appeal this 
RO decision, that decision is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 
(2007).

In December 2003, the veteran essentially requested that his 
claim for service connection for a lung disorder be reopened.  
The May 2004 rating decision now on appeal appears to have 
reopened the veteran's claim but confirmed the previous 
denial of service connection for COPD.  The requirement of 
submitting new and material evidence is a material legal 
jurisdictional issue that the Board is required to address on 
appeal, despite the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380,1383-1384 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issue on appeal as whether the appellant 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for COPD 
(previously claimed as a lung condition).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).
Additional evidence received since the final April 1997 
rating decision consists of outpatient treatment records from 
the Huntington, West Virginia, VAMC, dated from December 1998 
through January 2006.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the 
April 1997 rating decision and finds that this evidence does 
not constitute new and material evidence which is sufficient 
to reopen the previously denied claim for service connection 
for a lung condition.  Although this evidence is certainly 
new, in that it was not previously of record, the evidence is 
not material in that it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  The 
April 1997 rating decision denied service connection because 
there was no evidence a lung condition existed in service.  
The VAMC outpatient treatment records are negative for any 
indication that the veteran's current COPD is in any way 
connected with the veteran's service.  Therefore, after 
reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim for COPD, the Board finds that 
new and material evidence has not been presented to reopen 
the veteran's previously denied claim for service connection 
for COPD.  See 38 U.S.C.A.§ 5108; 38 C.F.R. § 3.156(a).  

Although the veteran may sincerely believe that his COPD is 
related to his service, as a layperson, he is not qualified 
to render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's contentions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For these reasons, the Board determines the evidence 
submitted subsequent to the April 1997 rating decision is 
either cumulative or redundant; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Consequently, the evidence 
received since the last final disallowance of the veteran's 
claim is not new and material, and his petition to reopen the 
claim for service connection for COPD must be denied.  38 
U.S.C.A. § 5108.
ORDER

As no new and material evidence has been received, the claim 
for service connection for COPD is not reopened; the appeal 
is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


